FILED
                             NOT FOR PUBLICATION                             MAR 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARCHARAN SINGH,                                 No. 07-73605

               Petitioner,                       Agency No. A047-659-172

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Harcharan Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decisions affirming the agency’s termination of Singh’s conditional

residency status and denying Singh’s application for asylum and withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Damon v. Ashcroft, 360 F.3d 1084, 1088 (9th Cir. 2004), and we deny

the petition for review.

      Substantial evidence supports the IJ’s determination that Singh’s conditional

residency status was properly terminated and Singh was subject to removal, see 8

U.S.C. § 1186a, where Singh’s citizen-spouse disclosed she divorced her husband

to marry Singh, her ex-husband’s brother, for immigration purposes, and the

marriage was not consummated. See Damon, 360 F.3d at 1089 (test for a bona fide

marriage is whether the couple intended to establish a life together at the time they

were married); see also Bark v. INS, 511 F.2d 1200, 1201-02 (9th Cir. 1975)

(conduct of parties after marriage is relevant to show intent at time of marriage).

      In addition, substantial evidence supports the IJ’s determination that Singh’s

experiences in India, including one detention and mistreatment by Indian police,

did not constitute persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th

Cir. 2006). Substantial evidence also supports the IJ’s determination that Singh

failed to establish he has a well-founded fear of future persecution. See Nahrvani

v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (evidence did not compel finding

that petitioner’s fear of future persecution was objectively reasonable).

Accordingly, Singh’s asylum claim fails.


                                           2                                   07-73605
       Because Singh failed to demonstrate eligibility for asylum, he did not

satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                         3                                      07-73605